t c summary opinion united_states tax_court angela j brown petitioner v commissioner of internal revenue respondent docket no 7066-09s filed date angela j brown pro_se melanie e senick for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner is entitled to a dependency_exemption deduction for her daughter for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference when petitioner filed her petition she resided in the state of washington petitioner timely filed form_1040 u s individual_income_tax_return for and claimed a dependency_exemption deduction for her daughter swb petitioner was not the custodial_parent of swb for and she did not attach form_8332 release of claim to exemption for child of divorced or separated parents or its equivalent to her form_1040 in swb did not reside with petitioner but resided with her father swb’s father also claimed swb as a dependent on his federal_income_tax return respondent issued a notice_of_deficiency on date disallowing petitioner’s claimed dependency_exemption deduction for swb 1the court refers to minor children by their initials rule a discussion i burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 ii dependency_exemption deductions sec_151 in pertinent part allows a taxpayer to claim as a deduction the exemption_amount for each individual who is a dependent of the taxpayer as defined in sec_152 and who is the taxpayer’s child and satisfies certain age requirements sec_152 defines dependent to mean a qualifying_child or a qualifying_relative of the taxpayer in the case of divorced or separated parents sec_152 provides that when a child is in the custody of one parent for over one-half of the year the child is treated as being the qualifying_child or qualifying_relative of the noncustodial_parent only if the requirements of sec_152 or are met 2petitioner has not claimed or shown that she meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to her liability for tax sec_152 provides if the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that he or she will not claim the child as a dependent and the noncustodial_parent attaches the written declaration to his or her return for the taxable_year then the noncustodial_parent is entitled to the dependency_exemption deduction for purposes of sec_152 the term noncustodial_parent means the parent who is not the custodial_parent see sec_152 the written declaration may be made on a form provided by the internal_revenue_service or a document that conforms to its substance 114_tc_184 citing sec_1 4t a q a-3 temporary income_tax regs fed reg date see also neal v commissioner tcmemo_1999_97 the written declaration is embodied in form_8332 and it incorporates the requirements of sec_152 miller v commissioner supra pincite petitioner does not contest failing to attach a valid form_8332 or its equivalent to her return instead she provided a copy of form_8332 dated date purportedly signed by the custodial_parent and asks the court to retroactively apply it to her return respondent however also provided a copy of form_8332 signed by the custodial_parent which purports to release the claim for exemption for future years but on the line for the name of the child to which it relates is the stamped language revoked effective date petitioner admitted that the signature on the form_8332 respondent provided is the signature of the custodial_parent sec_152 grants the dependency_exemption to a noncustodial_parent only where he or she attaches a valid form_8332 or its equivalent to a federal_income_tax return for the taxable_year for which he or she claims the exemption see presley v commissioner tcmemo_1996_553 petitioner did not attach a valid form_8332 to her return and it is impossible to determine based on the record whether the custodial_parent executed a valid form_8332 or intended to revoke a prior form_8332 accordingly we sustain respondent’s disallowance of the dependency_exemption deduction for swb for to reflect the foregoing decision will be entered for respondent
